       Case 2:20-cv-00441-JCH-SMV Document 15 Filed 06/26/20 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


BRITNI JONES,

               Plaintiff,

v.                                                     Case No. 2:20-cv-00441 JCH-SMV

LEGACY BURGERS, LLC d/b/a
BURGER KING, and
DERRICK YOUNG, individually
and as agent of LEGACY BURGERS, LLC
d/b/a/ BURGER KING,

               Defendants.

                            RESPONSE TO MOTION FOR REMAND

        Contrary to the assertions in Plaintiff Britni Jones’s Motion for Remand and For

Attorney’s Fees (“Motion for Remand”), Defendants Notice of Removal fully satisfies Tenth

Circuit precedent for establishing the requisite amount in controversy for removal. Plaintiff’s

after-the-fact effort to avoid federal jurisdiction via a unilateral stipulation is unavailing. The

matter was properly removed and therefore remand is inappropriate.

                 Legal Standard for Establishing the Amount in Controversy

        The Tenth Circuit addressed in detail the proper analysis for establishing the amount in

controversy for removal in McPhail v. Deere & Co., 529 F.3d 947 (10th Cir. 2008). As the court

there noted, a tension exists in removal jurisprudence where an in-state plaintiff suing an out-of-

state defendant wishes to be in federal court, “all the plaintiff needs to do is allege an amount in

excess of $75,000 and he will get his way.” Id. at 953.

        On the other hand, if the in-state plaintiff wishes to remain in state court, all it
        needs to do is to refrain from alleging any particular sum in its prayer for relief …
        and, according to this and most other courts, the defendant is required to prove


3262483.1
       Case 2:20-cv-00441-JCH-SMV Document 15 Filed 06/26/20 Page 2 of 7



        jurisdictional facts by a “preponderance of the evidence” such that the amount in
        controversy may exceed $75,000.

Id. (quoting Martin v. Franklin Capital Corp., 251 F.3d 1284, 1290 (10th Cir. 2001)). In

light of these facts, the court cautioned that “[m]isunderstood, this system is liable to

serious abuse.” Id. at 954. To address that concern, the court “explain[ed] the proper

role of the preponderance of the evidence standard and how defendants may have a

chance at satisfying it.” Id. (internal quotation marks & citation omitted).

        According to the Tenth Circuit, “[t]he preponderance of the evidence standard

applies to jurisdictional facts, not jurisdiction itself.” Id. (internal quotation marks &

citation omitted). In other words, ‘“[w]hat the proponent of jurisdiction must ‘‘prove’’ is

contested factual assertions … [j]urisdiction itself is a legal conclusion, a consequence of

facts rather than a provable ‘‘fact.’’”’ Id. (quoting Meridian Security Ins. Co. v.

Sadowski, 441 F.3d 536, 540-41 (7th Cir. 2006)). Defendants may prove those

jurisdictional facts in a number of ways, including “by calculation from the complaint’s

allegations.” Id. “[O]nce those underlying facts are proven, a defendant …is entitled to

stay in federal court unless it is legally certain that less than $75,000 is at stake.” Id.

(internal quotation marks & citation omitted). Finally, as Judge Vasquez explained years

ago and this court more recently agreed, “[f]ederal jurisdiction is determined at the outset

of litigation. If the requisite amount in controversy is satisfied at that time, subsequent

events that reduce the amount below the statutory requirement will generally not divest

the court of jurisdiction.” Cal. Cas. Ins. Co. v. Joy, No. 99-1432, Mem. Op. & Order at 3

(D.N.M. April 20, 2000); Miranda v. Strike, LLC, No. 16-1062 JCH-WPL, Memo. Op. &

Order (D.N.M. May 16, 2017). Thus, “[a] distinction is drawn between subsequent

events that change the amount in controversy and subsequent revelations that clarify the
                                                   2
      Case 2:20-cv-00441-JCH-SMV Document 15 Filed 06/26/20 Page 3 of 7



required amount was not in controversy at the commencement of the litigation.” Cal.

Cas. Inc. Co., No. 99-1432, Mem. Op. at 3. Remand is only proper where the opponent

of federal jurisdiction proves that, “from the outset, the maximum conceivable amount in

controversy was less than the jurisdictional minimum.” Id. at 3-4 (emphasis added). Or,

put another way, “a plaintiff may not subsequently divest the court of jurisdiction and

force remand to state court by reducing the amount in controversy.” Miranda, No. 16-

1062, Mem. Op. at 4.

      Defendants Have Established That the Requisite Amount in Controversy
                        Existed at the Time of Removal.

       Defendants’ Notice of Removal relies on one of the methods explicitly sanctioned

by the Tenth Circuit to address the amount in controversy in the case; it determined the

amount “by calculation from the complaint’s allegations.” McPhail, 529 F.3d at 954.

Defendants took Plaintiff’s rate of pay, her requests for relief, and did a simple

calculation based on reasonable assumptions about the course of litigation. Plaintiff’s

Motion for Remand does not dispute the underlying facts used in those calculations or the

calculations themselves. Indeed, Plaintiff does not even challenge the assumptions

regarding the periods of pay for which she will seek lost wages or the amounts of

emotional distress damages, punitive damages, or attorney’s fees. Defendants therefore

have proved contested facts via affidavit and simple mathematics that support its

calculation of the amount in controversy and satisfied the burden set forth in McPhail.

       Plaintiff cites the district court opinion in Neilson v. Hertz Corp., No. 05-0016

Memorandum Opinion & Order (D.N.M. June 8, 2005), for the proposition that

calculations of the sort performed by Defendants are not sufficient to establish the

requisite amount in controversy by a preponderance of the evidence. Motion for Remand
                                                  3
       Case 2:20-cv-00441-JCH-SMV Document 15 Filed 06/26/20 Page 4 of 7



at 4-5.) In rejecting the calculation method of determining the amount in controversy in

Hertz, Judge Vasquez did not have the benefit of the McPhail decision, which was still

several years off. In hindsight, in light of McPhail, the Court’s summary rejection of the

defendant’s calculation as a proper method of establishing the requisite amount was in

error. Moreover, in her Neilson decision, Judge Vasquez erroneously relied on the

concept of mitigation of damages as undercutting the calculated damages. She

concluded, in essence, that because the plaintiff might have mitigated his damages, the

calculated amount was unreliable. Under McPhail, however, once the proponent of

federal jurisdiction proves the underlying facts supporting the amount in controversy, it

“is entitled to stay in federal court unless it is legally certain that less than $75,000 is at

stake.” McPhail, 529 F.3d at 954 (emphasis added) (internal quotation marks & citation

omitted). Mitigation, of course, is not legally certain. In fact, it is an affirmative defense

that the defendant must prove. Surely Defendants here will work to do so in discovery,

but it cannot be said that any amount of mitigation is at this point “legally certain” as now

required by McPhail for consideration in connection with the amount in controversy. In

any event, the Supreme Court long ago rejected the idea that a possible defense to the

damages sought would affect the amount in controversy such that remand would be

proper. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289, 292 (1938)

(“legal certainty that the claim is really for less than the jurisdictional amount” not

established merely by the fact that the complaint “discloses the existence of a valid

defense;” “[t]he fact that it appears from the face of the complaint that the defendant has

a valid defense, if asserted, to all or a portion of the claim … will not justify remand.”

(footnote omitted)).

                                                    4
      Case 2:20-cv-00441-JCH-SMV Document 15 Filed 06/26/20 Page 5 of 7



       Plaintiff also points to a post-removal stipulation to challenge the amount in

controversy. Of course, “[f]ederal jurisdiction is determined at the outset of litigation.”

Cal. Ca. Ins. Co., No 99-1432, Mem. at 3 (citing St. Paul Mercury Indem. Co., 303 U.S.

at 289-90; see also St. Paul Mercury Indem., Co. 303 U.S. at 296 (“On the face of the

pleadings petitioner was entitled to invoke the jurisdiction of the federal court and a

reduction of the amount claimed after removal, did not take away that privilege.”);

Miranda, No. 16-1062 JCH-WPL, Mem. Op. at 2. Defendants recognize, as did Judge

Vasquez in California Casualty, that a distinction can be drawn between post-removal

acts “that change the amount in controversy and subsequent revelations that clarify the

required amount was not in controversy at the commencement of the litigation.” No, 99-

1432, Mem. Op. (citing Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 829

(1989)). Here, though, the actions of Plaintiff’s counsel and the unilateral stipulation

that less than $75,000 is in controversy fall into the former category. The so-called

stipulation occurred after the removal was perfected. It does not clarify the amount that

was in controversy at the commencement of litigation. Indeed, its very terms recognize

that more than $75,000 is in controversy and may be awarded by the court: “if the

Plaintiff should receive an award for more than $75,000, exclusive of interest and costs, I

covenant not to execute on the excess portion of the judgment.” (White Aff., attached to

Mot. Remand as Ex. B, ¶ 4.) If a judgment can be entered for more than $75,000, then

more than $75,000 is in controversy. Indeed, as Plaintiff seeks punitive damages in this

matter and the matter is set for a jury trial, it is conceivable that punitive damages could

be extensive. Surely a multi-million dollar judgment, which would no doubt end up

splashed across the front page of the Albuquerque Journal, even if not executed upon,

                                                  5
      Case 2:20-cv-00441-JCH-SMV Document 15 Filed 06/26/20 Page 6 of 7



would stain the reputation of Defendants. The fact that Plaintiff will not seek to execute

on the whole amount awarded does not remedy that stain or change the amount in

controversy based on her pleadings. As the Supreme Court explained long ago,

       We think this well established rule is supported by ample reason. If the
       plaintiff could, no matter how bona fide his original claim in the state
       court, reduce the amount of his demand to defeat federal jurisdiction the
       defendant’s supposed statutory right of removal would be subject to the
       plaintiff’s caprice. The claim, whether well or ill-founded in fact, fixes
       the right of the defendant to remove, and the plaintiff ought not be able to
       defeat that right and bring the cause back to state court at his election.

St. Paul Mercury, 303 U.S. at 294; see also Miranda, No. 16-1062 JCH-WPL, Mem. Op.

at 3-4 (citing St. Paul Mercury and denying remand based on a post-removal stipulation

from plaintiff’s counsel that the plaintiff will not seek more than $75,000 in damages).

                                       Conclusion

       Defendants ask that the Court implement both the spirit and the letter of the

Supreme Court’s holding in St. Paul Mercury – just as it did in Miranda – and deny

Plaintiff’s Motion for Remand.

                                        Respectfully submitted,

                                        RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

                                        By: /s/ Thomas L. Stahl
                                              Thomas L. Stahl
                                        P.O. Box 1888
                                        Albuquerque, New Mexico 87103
                                        Telephone: 505-765-5900
                                        tstahl@rodey.com
                                        Attorneys for Defendants




                                                 6
      Case 2:20-cv-00441-JCH-SMV Document 15 Filed 06/26/20 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 26, 2020, I filed the foregoing electronically, which
caused the following parties or counsel to be served by electronic means, as more fully reflected
on the Notice of Electronic Filing:


Timothy L. White
Valdez and White Law Firm, LLC
P.O. Box 25646
Albuquerque, N.M. 87125
Telephone: (505) 345-0289
tim@valdezwhite.com

By:    /s/ Thomas L. Stahl
       Thomas L. Stahl




                                               7
